                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

FRED LENARD, JR.                                                                 PETITIONER

V.                                                               NO. 4:18-CV-221-DMB-JMV

PHIL BRYANT, et al.                                                            RESPONDENTS


                                    FINAL JUDGMENT

      In accordance with the order entered today, Fred Lenard, Jr.’s petition for a writ of habeas

corpus is DISMISSED with prejudice.

      SO ORDERED, this 12th day of August, 2019.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
